Citation Nr: 1244020	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO. 10-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial evaluation for PTSD than the 50 percent assigned. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active naval duty from October 1965 to October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that assigned an initial 50 percent disability rating for PTSD, effective January 20, 2009. 
 

REMAND

The record includes a June 2009 statement from a private psychological associate which indicates that the Veteran was seen for an initial psychological assessment in January 2009 and had been receiving treatment for PTSD since that time.  Records pertaining to this treatment have not been obtained.  When VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal. See 38 C.F.R. § 3.159(c)(1) (2012); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that the Veteran was most recently afforded a VA examination addressing his PTSD in September 2009.  In addition to diagnosing PTSD, the examiner diagnosed alcohol abuse vs. alcohol dependence.  The examiner, however, failed to address whether the Veteran's alcohol problem was caused or aggravated by his PTSD or if the alcohol problem is an unrelated disorder. If it is an unrelated disorder, competent evidence differentiating impairment due to the alcohol problem from that due to the PTSD, to the extent possible, is required before the Board decides the appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent records, to include records of the Veteran's counseling at the Psychological Consulting Services.  

2.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of all impairment due to his PTSD and the nature, extent and etiology of any alcohol abuse or alcohol dependence present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's alcohol abuse/dependence was caused or permanently worsened by his PTSD.  

If the examiner is of the opinion that the alcohol abuse/dependence has been permanently worsened by the Veteran's PTSD, the examiner should attempt to identify the level of impairment that existed prior to the onset of aggravation.  If the examiner is of the opinion that the Veteran's alcohol abuse/dependence is unrelated to his PTSD, the examiner should attempt to distinguish the manifestations of and impairment due to the alcohol abuse/dependence from that associated with the Veteran's PTSD.

The RO or the AMC also should ensure that the examiner provides all information required for rating the service-connected psychiatric disability.

The rationale for all opinions expressed must also be provided.

3.  Undertake any other indicated development.

4.  Then, adjudicate the issue of entitlement to service connection for alcohol abuse/dependence and inform the Veteran of his appellate rights with respect to this determination.

5.  Then, readjudicate the remanded issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

